 HOTEL & RESTAURANT EMPLOYEES LOCAL 19- (SUNNYVALE HILTON)Hotel and Restaurant Employees*and BartendersUnion,Local19,Hotel Employees and Restau-rantEmployees and Bartenders InternationalUnion,AFL-CIO (Southbay Limited Partner-shipd/b/a Sunnyvale Hilton)andDeborahDavis. Case32-CB-176920 May 1985'DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER.AND DENNISOn 14 January 1985 Administrative Law Judge,Gerald A. Wacknov issued the attached decision,and on 17 January 1985 he issued an errata. TheRespondent and the General Counsel each filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief to the Respond-ent's exceptions.The Board has considered -the decision, theerrata, and the record in light of the exceptionsiand briefs and has decided to affirm the judge's rul-ings, findings, and conclusions as modified and toadopt the recommended Order as modified.We agree with the judge that, the Respondentviolated Section 8(b)(1)(A). and (2) of the Act by,causing the Employer to discharge Deborah Davisfor alleged dues arrearages incurred while sheworked for another employer, Camino Bowl. Indoing so, however, we find it unnecessary to relyon the judge's rationale set out in his errata to sup-port this conclusion. Rather; we find that, as the'judge stated in his original decision, there is no evi-dence in the record that Davis was obligated topay dues to the Respondent while she was em=ployed by Camino Bowl. A union's demand forpayment of back dues which arose during a periodwhen there was no obligation to pay dues cannotlawfully be imposed as a condition of employment,even under a valid union-security agreement.Oper-atingEngineers Local 139 (Camosy Construction),172 NLRB 173 (1968). Therefore, we find that theRespondent violated Section 8(b)(1)(A) and (2) bycausing the Employer to discharge Davis for al-iWe reject the Respondent's contention that it was-not affordedproper notice of the time and place of the hearing because the followingdocuments in the record dispute this claim (1) the "Order DesignatingLocation of Hearing," sent to the Respondent by certified mail on 18September 1984, with a signed return receipt, and (2) the "Order Consoli-dating Cases, Consolidated Complaint and Notice of Hearing," sent tothe Respondent by certified mail on 29 June 1984, with a signed return'receipt,which informed the Respondent of the time and date of the hear-ing461leged dues arrearages incurred during a period inwhich she had no obligation to pay dues.We further find that the Respondent unlawfullycaused the Employer to withhold and remit to theRespondent $50 from Davis' March 1984 pay-check, over and above her regular March dues of$14.56, in, partial satisfaction of the Respondent'sdemand- for alleged back dues. Accordingly, weshall order the Respondent to refund to Davis the$50 withheld from her March 1984 paycheck.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Hotel and Restaurant Employees andBartenders Union, Local 19, Hotel Employees andRestaurant Employees and Bartenders International'Union,-AFL-CIO, San Jose, California, its officers,agents, and representatives, shall take 'the action setforth in the Order as modified.-1.'Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs."(b) Refund to Deborah Davis the $50- withheldfrom her. March 1984 paycheck as payment ,forback dues." -2.Substitute the attached notice for that of theadministrative law judge..APPENDIX -NOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn'Agency of the United States GovernmentWE WILL NOT cause- or attempt to cause South-bay Limited Partnership d/b/a Sunnyvale Hiltonto discriminate against Deborah Davis by discharg-ing her for nonpayment of dues- arrearages, as ithas not been demonstrated that Davis owed duesarrearages to us.--WE WILL NOT in any like or related manner--re-strain or" coerce you in the exercise of the- rightsguaranteed you by Section 7 of the National LaborRelations Act."WE WILL make Deborah Davis whole for anyloss of pay or other benefits suffered by reason ofthe discrimination against her, plus interest. -WE WILL refund to Deborah Davis the $50 with-held from her March 1984 paycheck as payment---275 NLRB No. 72 462DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL notify Southbay Limited Partnershipd/b/a Sunnyvale Hilton and Deborah Davis, inwriting, that we have no objection to her contin-ued employment.-HOTEL AND RESTAURANT EMPLOY-EES AND BARTENDERSUNION, LOCAL19,HOTEL EMPLOYEES AND RESTAU-RANT -EMPLOYEES AND BARTENDERSINTERNATIONAL' UNION, AFL-CIODECISIONSTATEMENT'OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice, a hearing with respect to this matterwas held before me in Santa Clara, California, on Octo-ber 2, 1984. The initial charge was filed on May 10,1984, by Deborah Davis, an individual, and an amendedcharge was filed on June 4, 1984. .Thereafter, on June 29, -1984, the Regional DirectorforRegion 32 of the National Labor Relations Board(the Board) issued a complaint and notice of hearing al-leging a violation by Hotel and Restaurant Employeesand Bartenders Union,Local19,Hotel Employees andRestaurantEmployees and Bartenders InternationalAFL-CIO (Respondent) of Section 8(b)(1)(A)and (2) of the National Labor Relations Act (the `Act.)The parties were afforded a full opportunity to beheard,to call, to examine and cross-examine witnesses,and to introduce relevant evidence. i Since the close ofthe hearing, a brief has been received from the GeneralCounsel.On the entire record, and based on my observation ofthe witnesses and consideration of the brief submitted, Imake the followingFINDINGS OF FACT1.JURISDICTIONSouthbay Limited Partnership d/b/a Sunnyvale Hilton(the Employer)isengaged in the operation of a hotel-restaurant facility located in Sunnyvale, California.' Therecord shows that in the course and conduct of its busi-ness operations the Employer annually derives gross rev-enues in excess of$1million and receives goods and ma-terials valued in excess of $5,000 which originate outsidethe State of California. I find that the Employer is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe record evidence shows, and I find, that Respond-ent Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.iNo representative of the Respondent appeared at the hearingIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principalissueraised by the pleadings is whetherRespondent unlawfully caused the Employer to dis-charge Deborah Davis for nonpayment of dues which al-legedly accrued during her prior employment with an-other employer.B. The FactsDeborah Davis became a member of Respondent inJuly 1977 upon obtaining- employment at the HyattHotel. She left this employer in 1981 and did not submita withdrawal card to Respondent. Thereafter, from Aprilto approximately November 1983, she worked as a cock-tailwaitress at Camino Bowl. Although Camino Bowlapparentlymaintained a collective-bargaining relation-shipwith Respondent, Davis was never contacted byRespondent in any way regarding any obligations to paydues, and had paid no dues to Respondent during her ap-proximately 8-month tenure with this employer.On November 15, 1983, Davis became employed bytheEmployer. The Employer and Respondent, at alltimes material,have been parties to a collective-bargain-ing agreementcontaining a valid union-security clausewhich required that Davis become and remain a memberof Respondent. Davis began paying the required monthlydues,which were deducted from her paycheck.InApril 1984, Respondent advised Davis that sheowed a reinstatement fee and back dues totaling $283,2and on May 15, 1984, Respondent advised the Employ-er's general manager,Paul Namkoong, that Davis wouldhave to be terminated, pursuant to the provisions of thecollective-bargaining agreement,for nonpayment of thearrearagesdue. Thereafter, on May 22, 1984, pursuant tothe request, the Employer discharged Davis.'C. Analysis and ConclusionsIn the instantcaseRespondent apparently believedthatDavis was in arrears for her failure to pay dues tothe ,Union during the course of her employment withCamino Bowl, from April to November 1983. As Re-spondent caused the Employer to discharge Davis fordues arrearages allegedly incurred while working for an-other employer in a different bargaining unit, I find that,as alleged,Respondent has violated Section 8(b)(1)(A)and (2) of the Act.Carpenters Local 740 (Talman Con-structors),238 NLRB 159 (1978);IronWorkers Local 118(PittsburghDes Moines Steel Co.),257 NLRB 564 (1981);Carolina Drywall Co.,204 NLRB 1091 (1973);TeamstersLocal 174 (Consolidated Fruit Co.),149NLRB 1570(1964).2Apparently the reinstatement fee was$6 50 and the remainder of theamount constituted dues arrearages3Davis was subsequently rehired by the Employer on June 14, 1984Prior to the hearing herein,the charge and complaint against the Em-ployer inCase32-CA-6521,which had previously been consolidatedwith the instant complaint,was withdrawn as a result of a settlement ofthe matter. HOTEL & RESTAURANT EMPLOYEES LOCAL 19 (SUNNYVALE HILTON)THE REMEDYHaving found that Respondent has engagedin, and isengaging in, certain unfair labor practices,it is recom-mended that Respondentcease anddesist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Having specifically found that Respondent caused theEmployer to discharge Deborah Davis in violation ofSection 8(a)(3) of the Act, and has therefore violatedSection 8(b)(1)(A) and (2) of the Act, Respondent will bedirected to notify the Employerinwritingand furnishcopies to Deborah Davis, stating that it has no objectionto the continued employment of DeborahDavis. It isfurther recommended that RespondentmakeDeborahDavis whole for any loss of pay or other benefits shemay have suffered by reason of the discriminationagainst her. Backpay shall be computedin the manner setforth in F.W. WoolworthCo., 90 NLRB 289 (1950), withinterest thereon as prescribed inFlorida Steel Corp.,231NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Hotel andRestaurantEmployees andBartenders Union, Local 19, Hotel Employeesand Res-taurant Employees and Bartenders International Union,AFL-CIO, its officers,agents,and representatives,shall,1.Cease and desist from(a)Causing or attempting to cause Southbay Limited.Partnershipd/b/a SunnyvaleHilton to discriminate4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjectionsto them shall be deemed waived for all pur-poses463againstDeborah Davis by discharging her in violation ofSection 8(a)(3) of the Act.(b) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed themin Section 7 of the Act:2.Take the following affirmative action necessary toeffectuate the purposes of the Act.(a)Make Deborah Davis whole for any loss of pay orother benefits 'she may have suffered by reason of thediscrimination against her in the manner set forth in thesection of this decision entitled "The Remedy."(b) Notify Southbay Limited Partnership d/b/a Sunny-vale Hilton, in writing, that Respondent has no objectionto the continued employment of Davis.(c) Post at its business offices and all places where no-tices to membersare customarilly posted, copies of theattached noticemarked "Appendix."g Copies of thenotice, on forms provided by the Regional Director forRegion 32, after being signed by the Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous - places, including all placeswhere notices to members" are customarily posted. Rea-sonable steps shall be taken by Respondent-to ensure thatsaid notices are not altered, defaced, or covered by anyother material. The Respondent shall also sign copies ofthe notice which the Regional Director shall make avail-able for posting by Southbay Limited Partnership d/b/aSunnyvale Hilton, if it be willing.-(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.--If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board" shall read-"Posted Pursuant to a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order of the Nation-al Labor Relations Board "